Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 1/26/2022.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens (US 2007/0102367) in view of Schoenheit et al. (US 2015/0235545).
Regarding claim 1, Owens teaches a heat exchange system comprising a heat exchange unit (10 or 16), a first inlet connected to the heat exchanger (where fluid enters the respective heat exchangers), a first outlet, a first pump (18) connected to the first outlet (either directly for heat exchanger 10 or indirectly as part of the loop after heat exchanger 16) wherein the first pump is used to drive a working liquid after the heat exchanger, a sensing unit having at least one pH sensor (70 72) that generates a sense signal corresponding to the pH value, and a control unit (80) connected to the sensing unit that compares the sense signal with a preset pH range to generate a compared result and acts/sends the results elsewhere (Fig. 2 and [0065]-[0091]). 
Owens teaches that the control unit controls various pumps but does not explicitly state the control unit also controls pump 18. Schoenheit teaches that a control unit can contain many sub-modules wherein the sub-modules controls the pumps in the system ([0118]). As such, one skilled in the art would have found it obvious to provide sub-modules for the controller that control various other pumps and elements of the system in order to automate the operation of the system (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
Owens fails to teach the control unit sending the compared result to an external interface. Schoenheit teaches that in monitoring pH values of various lines in a water treatment system, a compared result outside a preset pH range is sent to an alarm system, such as an LED alarm, in order to allow notification that the pH value is outside the desired pH range for further monitoring and control ([0010] and [0059]). Thus, it would have been obvious to send the compared result to an external interface in order to allow notification that the pH value is outside the desired pH range for further monitoring and control.
Regarding claim 2, Owens teaches that the system includes a liquid tank connected to the heat exchanger via piping (Fig. 2 and [0087]-[0091]).
Regarding claim 3, it is Examiner’s position that providing duplicate pumps as needed (in series) would have been an obvious matter of duplicating parts as needed in order to ensure proper fluid flow within the system (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Regarding claim 4, it is submitted that the various elements that require electricity to work would inherently have a power supply in order for the various elements to operate. 
Regarding claim 5, it is submitted that the various pumps and valves would be considered flow control units and refill units and using the control unit to operate the various elements would have been an obvious matter (see claim 1 above).
Regarding claims 7-8, no structure is positively claimed and merely recites intended operational parameters. “Apparatus claims cover what a device is, not what a device does” (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). As the operational parameters/method steps are not positively tied to structural elements, they are not given patentable weights. It is noted that Owens and Schoenheit both teach controlling the pH within certain ranges and is capable of being operated as claimed as modified Owens teaches all claimed structural elements. 
Regarding claim 9, Schoenheit teaches that the external interface is an LED alarm ([0010]).
Regarding claim 10, it is Examiner’s position that having the control unit connected to the external interface would have to be done either wirelessly or with wires. 
Regarding claim 11, Owens teaches that the control unit is a microprocessor ([0097]).
Regarding claim 13, Owens teaches that heat exchanger includes tubes (shell and tube heat exchanger) and as such would have a second working fluid that includes piping, an inlet, and an outlet for the second working fluid for the heat exchanger even if not explicitly stated. Further, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Claim 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens (US 2007/0102367) in view of Schoenheit et al. (US 2015/0235545) as applied to claim 2 above, and further in view of Myers et al. (US 2019/0145722).
Regarding claim 6, Owens fails to teach a pressure sensor as claimed. Myers teaches that in heat exchangers, providing at least one pressure sensor is desirable as it allows monitoring of the pressure drop across the heat exchanger ([0051]). As such, one skilled in the art would have found it obvious to include a pressures sensor in order to monitor the pressure drop across the heat exchanger. 
Regarding claim 12, Owens teaches that the heat exchanger is a tube type but fails to teach the heat exchanger being a plate heat exchanger. Myers teaches that common equivalent heat exchangers are tube type or plate type heat exchangers ([0042]). As Myers teaches that plate and tube type exchangers are considered to be equivalents, one skilled in the art would have found it obvious to replace the tube heat exchanger with a known equivalent plate heat exchanger with a reasonable expectation of success in doing so. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens (US 2007/0102367) in view of Schoenheit et al. (US 2015/0235545) as applied to claim 1 above, and further in view of Ongeche (US 2015/0284276).
Regarding claim 14, Owens teaches a cooling tower heat exchanger but fails to teach a fan set as claimed connected to the control unit. Ongeche teaches that in a cooling tower heat exchanger, a fan set is provided at the inlet to the heat exchanger in order to allow for efficient cooling of the water in the cooling tower ([0026]). As such, on skilled in the art would have found it obvious to provide a fan set as claimed in order to efficiently cool the fluid being treated in the cooling tower. It is noted that connecting the fan set to control unit would have been an obvious matter of automating the fan speed/control based upon the system operation (see claim 1 above). 

	Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different modes of operation, intended effects, technical operation differences, heat exchange arrangement differences (pages 7-11) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is noted that “Apparatus claims cover what a device is, not what a device does” (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).	As applied in this case, the apparatus is defined as a first inlet, a first outlet, a heat exchange unit connected to the first inlet, a first pump, a pH sensor that generates a signal, and a control unit connected the pH sensor and first pump capable of comparing a sensed pH with a preset pH. How the various elements as claimed are intended to be used are not given patentable weight. Further, any differences in the structure or flow paths within the heat exchanger or how the controller interacts with the pump are also not claimed. As such, Applicant’s pointing to such differences are immaterial as the claims themselves do not include limitations directed towards any potential differences. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts on page 12 that Owens and Schoenheit fails to teach a control unit connected to the first pump. Examiner respectfully disagrees. As stated above, Owens teaches that the control unit controls various pumps but does not explicitly state the control unit also controls pump 18. Schoenheit teaches that a control unit can contain many sub-modules wherein the sub-modules controls the pumps in the system ([0118]). As such, one skilled in the art would have found it obvious to provide sub-modules for the controller that control various other pumps and elements of the system in order to automate the operation of the system. Applicant’s piecemeal analysis of how Schoenheit fails to teach the same exact operation for the control unit and pumps is not persuasive especially as the rejection is based on the combination of Owens and Schoenheit and it is merely automating an already present pump in Owens via a control unit. How the control unit operates the pump is not claimed and the differences in potential operation are not given patentable weight. 
Applicant makes a broad argument that examiner has failed to provide articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. Applicant is directed to the motivation statements present in each combined rejection above as well as relevant cited case law/equivalency basis that supports Examiner’s position of obviousness. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/           Primary Examiner, Art Unit 1777